     Case 21-30660-KLP              Doc 159      Filed 03/17/21 Entered 03/17/21 09:03:29                  Desc Main
                                                Document      Page 1 of 5



Mark S. Indelicato, Esq. (pro hac vice forthcoming)                       Robert S. Westermann (VSB No. 43294)
Mark T. Power, Esq. (pro hac vice forthcoming)                            Brittany B. Falabella (VSB No. 80131)
Janine Figueiredo, Esq. (pro hac vice forthcoming)                        HIRSCHLER FLEISCHER, P.C.
Aleksandra Abramova, Esq. (pro hac vice forthcoming)                      The Edgeworth Building
HAHN & HESSEN LLP                                                         2100 East Cary Street
488 Madison Avenue                                                        Richmond, Virginia 23223
New York, New York 10022                                                  Telephone: (804) 771-9500
Telephone: (212) 478-7200                                                 Facsimile: (804) 644-0957
Facsimile: (212) 478-7400
                                                                          Email: rwestermann@hirschlerlaw.com
Email: mindelicato@hahnhessen.com
                                                                                  bfalabella@hirschlerlaw.com
          mpower@hahnhessen.com
          jfigueiredo@hahnhessen.com
         aabramova@hahnhessen.com                                         Proposed Local Counsel to the Official
                                                                          Committee of Unsecured Creditors
Proposed Lead Counsel to the Official
Committee of Unsecured Creditors




                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE EASTERN DISTRICT OF VIRGINIA
                                          RICHMOND DIVISION

    --------------------------------------------------------------------------x
    In re:


    Paper Source, Inc.,, et al.,1                                                 Chapter 11
                                                                                  Case No. 21-30660 (KLP)
                                                Debtors.                          (Jointly Administered)

    --------------------------------------------------------------------------x


                              NOTICE OF APPEARANCE AND REQUEST FOR
                             SERVICE OF NOTICES AND OTHER DOCUMENTS




1

are:                                                                                                 h Clark St., Chicago,
IL 60603.
  Case 21-30660-KLP         Doc 159     Filed 03/17/21 Entered 03/17/21 09:03:29              Desc Main
                                       Document      Page 2 of 5



       PLEASE TAKE NOTICE that the law firm of Hahn & Hessen LLP and Hirschler Fleischer, P.C.

hereby appear as proposed counsel on behalf of The Official Committee of Unsecured Creditors of Paper

Source, Inc., et al. (the Committee        that has been appointed in the above-referenced chapter 11

bankruptcy cases, and that pursuant to Rules 2002, 9007 and 9010(b) of the Federal Rules of Bankruptcy

                  Bankruptcy Rules

Bankruptcy Code, 11 U.S.C. §§ 101-                 Bankruptcy Code       all notices given or required to be

given in this case and all documents served or required to be served in this case be given to and served

upon the following:

Mark S. Indelicato, Esq.                                     Robert S. Westermann, Esq.
Mark T. Power, Esq.                                          Brittany B. Falabella, Esq.
Janine Figueiredo, Esq.                                      HIRSCHLER FLEISCHER, P.C.
Aleksandra Abramova, Esq.                                    The Edgeworth Building
HAHN & HESSEN LLP                                            2100 East Cary Street
488 Madison Avenue                                           Richmond, Virginia 23223
New York, New York 10022                                     Telephone: (804) 771-9500
Telephone: (212) 478-7200                                    Facsimile: (804) 644-0957
Facsimile: (212) 478-7400
                                                             Email: rwestermann@hirschlerlaw.com
Email: mindelicato@hahnhessen.com
                                                                     bfalabella@hirschlerlaw.com
          mpower@hahnhessen.com
          jfigueiredo@hahnhessen.com
          aabramova@hahnhessen.com




       PLEASE TAKE FURTHER NOTICE, that, if applicable, pursuant to 11 U.S.C. § 1109(b) of

the Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in the

Bankruptcy Rules and Bankruptcy Code provision specified above, but also includes, without limitation,

all orders, hearing dates, applications, motions, petitions, requests, complaints, demands, replies, answers,

schedules of assets and liabilities and statements of affairs, operating reports, plans of reorganization and

liquidation, and disclosure statements, notices of any application, motion, petition, pleading, request,

complaint or demand, whether formal or informal, whether written or oral and whether transmitted or



                                                     2
  Case 21-30660-KLP          Doc 159    Filed 03/17/21 Entered 03/17/21 09:03:29            Desc Main
                                       Document      Page 3 of 5



conveyed by mail, courier service, delivery, telephone, telegraph, telex, telecopy, electronic mail or

otherwise, made by the Debtors or any third party in the bankruptcy case or any adversary proceedings or

contested matters therein.

       PLEASE TAKE FURTHER NOTICE, that the undersigned intends that neither this Notice of

Appearance nor any later appearance, pleading, claim or suit shall waive: (a) the right of the Committee

to have final orders in (i) non-core matters, and (ii) matters designated for final adjudication in the

Bankruptcy Court as a statutory matter pursuant to 28 U.S.C. § 157(b), but prohibited from proceeding as

such pursuant to Article III of the Constitution, entered only after de novo review by a federal district

court judge (and nothing contained herein shall be construed or otherwise deemed to be a waiver of such

right by the Committee or consent by the Committee to final adjudication in the Bankruptcy Court of such

matters); (b) the right of the Committee to have the reference withdrawn by the federal district court in

any matter subject to mandatory or discretional withdrawal; (c) the right of the Committee to trial by jury

in any proceeding so triable in these cases or any case, controversy, or proceeding related to these cases;

(d) any objection to the jurisdiction of this Bankruptcy Court for any purpose other than with respect to

this Notice; (e) an election of remedy; or (f) any other rights, claims, actions, defenses, setoffs, or

recoupments to which the Committee is or may be entitled to under agreements, in law, in equity, or

otherwise, all of which rights, claims, actions, defenses, setoffs, and recoupments are expressly reserved.

                              [Remainder of Page Left Intentionally Blank]




                                                    3
  Case 21-30660-KLP     Doc 159    Filed 03/17/21 Entered 03/17/21 09:03:29         Desc Main
                                  Document      Page 4 of 5




Dated: March 17, 2021             Respectfully submitted,

                                  /s/ Robert S. Westermann
                                  Robert S. Westermann (VSB No. 43294)
                                  Brittany B. Falabella (VSB No. 80131)
                                  HIRSCHLER FLEISCHER, P.C.
                                  The Edgeworth Building
                                  2100 East Cary Street
                                  Richmond, Virginia 23223
                                  Telephone: (804) 771-9500
                                  Facsimile: (804) 644-0957
                                  Email: rwestermann@hirschlerlaw.com
                                         bfalabella@hirschlerlaw.com

                                  Proposed Local Counsel to the Official Committee of Unsecured
                                  Creditors

                                  --and--

                                  Mark S. Indelicato, Esq. (pro hac vice forthcoming)
                                  Mark T. Power, Esq. (pro hac vice forthcoming)
                                  Janine M. Figueiredo, Esq. (pro hac vice forthcoming)
                                  Aleksandra Abramova, Esq. (pro hac vice forthcoming)
                                  HAHN & HESSEN LLP
                                  488 Madison Avenue
                                  New York, New York 10022
                                  Telephone: (212) 478-7200
                                  Facsimile: (212) 478-7400
                                  Email: mindelicato@hahnhessen.com
                                         mpower@hahnhessen.com
                                         jfigueiredo@hahnhessen.com
                                         aabramova@hahnhessen.com

                                  Proposed Lead Counsel for The Official Committee of Unsecured
                                  Creditors




                                               4
  Case 21-30660-KLP         Doc 159     Filed 03/17/21 Entered 03/17/21 09:03:29             Desc Main
                                       Document      Page 5 of 5



                                    CERTIFICATE OF SERVICE

         I hereby certify that on March 17, 2021, I caused a true and correct copy of the foregoing Notice
to be electro
of filing to be served on all other registered users of the ECF system who have filed notices of appearances
in this case.



                                                             /s/ Robert S. Westermann
                                                              Counsel




                                                     5
